mr

 
 

- lf Print your name and address on the reverse X

Hand-Delivered

SENDER: COMPLETE THIS SECTION

 

= Complete items 1, 2, and 3. A. Signature

so that we can return the card to you. -

FILED
CHARLOTTE, NC

MAY 30 2019

US DISTRICT COURT
WESTERN DISTRICT OF NC

COMPLETE THIS SECTION ON DELIVERY

D Agent
C1 Addressee |

 

@ Attach this card to the back of the mailpiece, B. Received by (Printed Name)
or on the front if space permits.

 

1
”

‘

1. Article Addressed to:

NC “Boned of ELECTION
UZ N SALSBuRY st (Bf Te
PALEIGK N@. 27603-5719:

 

C. Date of Delivery ¢

 

 

 

9590 9402 4646 8323 4999 16

-a- tae

bPelivery
| |G Collect on Delivery Restricted Delivery

 

t 8 b 3 ? o ! Insure
a ae 3 a0. au a 0 4 qe ee eee qo read Mal Restricte*~-"-—-
(over $500) |

 

PS Form 381 1, duly 2 2015 PSN 7530-02-000-9053

 

Oo Sienanare Confinnation'™
Q Signature Confirmation

-Dantilatadd Prati.

! @ Complete items 1, 2, and 3. A. Signature
i -Print your name and address on the reverse X A 1 Agent
so that we can return the card to you. QO, \ _ C1 Addressee

weil

 

™ Attach this card to the back of the mailpiece,
or on the front if space permits.

B. Received by ney N¥me)
Ke

 

ve of Delivery

 

1. Article Addressed to:

NCBdACD of Fleer ene
liz0N Salis
Raletsh, NC G Fh) \

x

Fea

 

\ “eh

dress different from item 1? Yes
enter delivery age

   

below:

 

 

 

21603-5418 - aa

eType wy

3. Se

O Adult Signature
dult Signature ricted Delivery
Cartifled

9590 9402 4909 9032 5945 85 C Certified Mail Restricted Delivery

. Q Collect on Delivery
2. Article Number (Transfer from service label)

7017 O530 COOL 0291 0325

_ PS Form 38111, July 2015 PSN 7530-02-000-9053

o

 

 

insured Mall
Insured Mail Restricted Delivery
over $500)

0 Priority Mall Express®

O Registered Mail™

CO Registered Mail Restricted
Delivery

Return Receipt for
Merchandise

Ci Collect on Delivery Restricted Delivery Signature Confirmation™

O Signature Confirmation
Restricted Delivery

Dori f fe Retum Receipt

Case 3:19-cv-00226-RJC-DSC Document 6 Filed 05/30/19 Page 1 of 2

 

1
|

 
CATDNC Rev. 05/11) Summons in a Civil Action

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

_ Heke a ingividual and title, if any)
“Ne Ce, ELECTIONS

 

 

 

yas received by me on ASD

oO I personally served the summons on the defendant at
(place)
on (date) __5 or

QO

i

 

L left the summons at the individual’s residence or nsnal place of abode with (name)
, a person of suitable age and discretion who
resides there, on (date) _, and mailed a copy to the individnal’s last

known address; or

J served the summons on (name of indtvidual)

who 1 is designated by law to accept service of Process on behalf of (name of organization)
“oon (date) _- = ao or an

Treturned the summons unexecuted because _30r

“Deli Delereal by Certified Naw | Rethun Reconstr

ed fees are $ ! | M fe for travel and $ } AC tor services, fy a total of

I declare under penalty of perjury that this information is true.

Date:, 5|0| (4

“7 Ludeatl

Server’s signatur

Placntit/ La gal. Ruddy

Printed name and title

Case 3:19-cv-00226-RJC-DSC* Document 6 Filed 05/30/19 Page 2 of 2

 

 

 

 
